Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/616,239 filed on 11/22/2019. The application claims priority of provisional 62/514,114, filed on 06/02/2017. This application is a 371 of PCT/US2018/135555.
	
Restriction/Election
Applicant’s election of Group I, Claims 28 – 42 drawn to an article, and Species B, drawn to steel particulate with zirconium coating, in the reply filed on 11/18/2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 43 – 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, a method of forming using melt mold, there being no allowable generic or linking claim. Claims 28 – 38 are withdrawn as being drawn to nonelected Species A, there being no allowable generic or linking claim.
Claims 39 – 42 are under examination.


Claim Interpretation
Regarding the phrase “consisting essentially of”, it is unclear from the specification what the  “basic and novel characteristics”, therefore, for purposes of examination the phrase is interpreted as “open” i.e. “comprising”. “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").” (See MPEP 2111.03 III)


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila (US2015/0080495)
Regarding claims 39 – 42, Heikkila teaches a composite material that is sintered or injection molded (meeting the claimed limitation of an article formed by metallurgy)*. Heikkila teaches metal particles with a stainless steel composition in which some particles have a particle size of less than 16 µm and the others have a particle size of 106 – 150 µm, which meets the claimed limitation of steel particulates having a particle size of 1 – 300 µm (claim 39) and the particulate is a blend of two steel particulates (claim 41) [0151]. The steel particulate blend is mixed with Titanium tri isostearoyl isopropoxide (i.e. an organometallic coating) and then sintered [0151, 0158]. Heikkila teaches that the interfacial modifier can be 0.005 – 2 wt%, which overlaps with the claimed range of claim 39 [0079]. 
Heikkila teaches that the packing density of the composite materials can be greater than 90%, which falls within the claimed range of claim 39 and overlaps with the claimed limitation of claim 40 the article being substantially devoid of internal void space [0080]
Heikkila teaches that the thickness of the coating from the interfacial modifier can be 1 – 500 angstroms, which overlaps with the claimed range of claim 42 [0098]

While Heikkila does not explicitly state that each particle is bonded to at least one adjacent particle and at least one non-volatile residue element from the interfacial modifier, given the Heikkila teaches a highly similar composite material made by a similar method including mixing a titanium organometallic compound with steel particulates and then sintering the mixture, there is a reasonable expectation to a person of ordinary skill in the art that the composite material of Heikkila would meet the claimed limitation, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process and prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

*It is noted for purposes of compact prosecution that “the patentability of a product does not depend on its method of production” only the structure implied by the steps (See MPEP 2113 I). 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of U.S. Patent No. 10,052,691 (henceforth US 691’) in view of Heikkila (US2015/0080495). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Regarding claims 39 – 41, US 691’ claims an article with a particulate having a particle size of less than 500 microns, which overlaps with the claimed range, and interfacial modifier of 0.005 – 10 wt% which overlaps with the claimed range [Claim 1]. In which the particulate is steel [Claim 5] and the interfacial modifier is an organo-titanium or organo-zirconium compound [Claim 7]. In which the metal particulate (i.e. steel) is a blend [Claim 2]
While US 691’ does not explicitly claim the volume packing density that is dependent on claim 1. 

claim 39 and overlaps with the claimed limitation of claim 40 the article being substantially devoid of internal void space [0080]. Heikkila teaches that higher volume packing results in improved mechanical properties including impact resistance, resistance to oxidation, minimal shrinkage, and improved sintering characteristics [0080]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the packing density taught by Heikkila and applied it to the claims of US 691’. As taught by Heikkila, higher volume packing leads to improved mechanical properties including impact resistance, resistance to oxidation, minimal shrinkage, and improved sintering characteristics. Furthermore, given the substantial similarities between Heikkila and US 691’ a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 


Regarding claim 42, While US 691’ does not explicitly claim the coating layer thickness that is dependent on claim 1. 

Heikkila teaches a composite material with stainless steel metal particle composition in which the particulate is a blend of two steel particulates [Abstract, 0151]. The steel particulate blend is mixed with Titanium tri isostearoyl isopropoxide (i.e. an organometallic coating) [0151]. Heikkila teaches that claim 42 [0098]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the interfacial modifier coating thickness taught by Heikkila and applied it to the claims of US 691’. Given that the substantial similarities between Heikkila and US 691’ a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0236699 - Workpiece with metal polymer composite including interfacial modifier and steel
 US2009/0314482 – Metal polymer composite with interfacial modifier
US2006/0055077 – extruded a metal polymer composite
US 5,372,845 – Core-Shell particles/powder in which the shell can be titanates
US 3,856,580 – metal-rare earth alloy coated powder in which the coating is performed with an organometallic compound that is decomposed

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738